Title: Enclosure: Baring Brothers & Company to John Barnes, 14 September 1815
From: Baring Brothers & Company
To: Barnes, John


            
              
                Sir
                London
                            14 September 1815
                        
              
              We have duly received your esteemed letter of 28 April, in reply to our respects of 20 Oct advicing you remittance of
              £400.a 60% on Wm Murdock
              on Account & for the Use of General Kosciusko at Paris which has been accepted—and we have placed the same at the disposition of the General forwarding him at the same time your letter to his address—
              We beg your reference to our quotations at foot & Remain very Truly
              
                Sir Your Obt Servants—
                
                        
                    Baring Brothers & Co
              
            
            
              
                
                  Tobacco
                  Virginia
                  fine
                  
                  18
                  @
                  20
                  
                
                
                  
                  
                  good
                  
                  15¾
                  〃
                  17
                  
                
                
                  
                  
                  Midlg
                  
                  14
                  〃
                  15½
                  
                
                
                  
                  
                  Ordy & low
                  
                  10
                  〃
                  14
                  
                
                
                  
                  
                  fat P B
                  }
                  16
                  〃
                  18
                  @ 20
                  
                
                
                  
                  
                  Sweet Scented
                
                
                  
                  
                  O.
                  
                  13
                  〃
                  16
                  
                
                
                  
                  Maryland
                  fine
                  
                  14
                  〃
                  18
                  〃22
                  
                
                
                  
                  
                  Coloury
                  
                  11¼
                  〃
                  14
                  
                
                
                  
                  
                  O. Brown
                  
                   9
                  〃
                  11
                  
                
                
                  
                  
                  Brown
                  
                  7¾
                  〃
                   9
                  
                
                
                  
                  
                  low & Ordy
                  
                   5
                  〃
                  7½
                  
                
                
                  
                  Kentucky
                  
                  11½
                  〃
                  14
                  
                
                
                  Cotton
                  Sea Island
                  
                  2/9
                  〃
                  3/8
                  }
                  Market Steady
                
                
                  
                  New Orleans
                  
                  2/.
                  〃
                  2/3
                
                
                  
                  Bowed
                  
                  21½
                  〃
                  23½
                
                
                  Rice
                  in Bond
                  
                  30/
                  〃
                  34/.
                
              
            
          